PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAKAGUCHI, et al.
Application No. 16/084,857
Filed: 13 Sep 2018
For: INFORMATION PROCESSING DEVICE, CONTROL METHOD FOR INFORMATION PROCESSING DEVICE, AND RECORDING MEDIUM HAVING CONTROL PROGRAM FOR INFORMATION PROCESSING DEVICE RECORDED THEREIN


:
:
:
:	DECISION ON PETITION
:
:
:
INFORMATION PROCESSING DEVICE
RECORDED THEREIN



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 24, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, April 28, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 29, 2021.  A Notice of Abandonment was mailed on December 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Grant K. Rowan appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3624 for appropriate action in the normal course of business on the reply received February 24, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.




/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Grant K. Rowan
	1875 Pennsylvania Ave., NW
	Washington, DC 20006